Citation Nr: 9933987	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional (RO) Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of a 
fracture of the right lower leg.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June 1983 to April 1986 
and from December 1986 to December 1989.  

This matter initial came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision 
which denied an increased rating higher than the 10 percent 
rating then assigned.  A personal hearing was held at the RO 
in March 1994.  

By decision of the Board of Veterans' Appeals in March 1997, 
the case was Remanded by an individual, other than the 
undersigned, for additional development.  

By rating action in January 1998, the veteran was assigned an 
increased rating to 20 percent for the service-connected 
right leg disability, effective from May 18, 1992.  The 
effective date was assigned on the basis that a VA treatment 
record of same date was the earliest evidence of treatment 
for the service-connected disability received within one year 
of the veteran's formal claim for an increased rating.  
38 C.F.R. § 3.157 (1999).  

Historically, it is noted that by rating action in March 
1996, the RO denied service connection for a skin disorder 
and found that the claim of service connection for a back 
disorder secondary to the right leg disorder was not well 
grounded.  The veteran and his representative were notified 
of this decision and did not appeal.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
March 1997, in part, for an examination to determine whether 
the service connected right leg disability impaired use of 
the right knee and/or ankle, and if so, whether there was any 
functional impairment due to pain under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The RO was also instructed to 
consider the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board specifically requested that the examiner express the 
degree of any functional impairment found in terms of the 
degree of additional range-of-motion loss in each affected 
body part, due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  

While the veteran was examined by VA in June 1997, the 
examiner's findings were not sufficiently detailed to 
evaluate the veteran's service-connected right leg 
disability.  There were no findings regarding the veteran's 
right knee or any indication whether there was any impairment 
of the right knee due to the service-connected right leg 
disability.  Moreover, the examiner did not address whether 
there was any functional impairment under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, or DeLuca.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  Given the absence of 
relevant clinical information, the Board finds that the 
current medical evidence of record is inadequate and that 
further development of the record is indicated.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holding in that case was precedent, to be 
followed in all cases presently in remand status.  Id.  The 
Board's prior Remand was not sufficiently complied with so as 
to make an informed decision in this case.

Additionally, the Board referred the issues of service 
connection for a right knee and right ankle disability 
secondary to the service-connected right leg fracture to the 
RO for appropriate action.  This was done in the 
"Introduction" section of the remand.  On review of the 
evidentiary record, it does not appear that any development 
was undertaken on these matters.  However, the undersigned 
finds that the issues pertaining to the right knee and ankle 
are part of the increased rating claim; that is, any 
disability of the knee or ankle resulting from the service 
connected fracture would be considered in the rating to be 
assigned.  It does not appear that the veteran is arguing 
that there are separate disabilities of these joints for 
which the veteran is seeking secondary service connection.  
Accordingly, the manifestations referable to the knee and 
ankle which are part of the service-connected disability will 
be addressed in connection with the increased rating claim. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that separate manifestations of the same disability may be 
rated individually if none of the symptomatology for any one 
of the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  In this case, it must be determined 
whether separate ratings may be assigned for possible 
manifestations of the service-connected right leg disability, 
including, manifestations referable to the knee and ankle. 

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected right 
leg disability since 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment reports not already of 
record and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right leg disability.  The consequences 
of failing to appear for the examination 
should be made known to the veteran.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  The orthopedic 
examiner should determine as follows:  

(a)  The examiner should note the 
ranges of motion of the right knee 
and ankle.  The examiner should also 
note whether there is any 
instability of these joints.  Any 
instability attributable to the 
service connected disability should 
be classified as mild, moderate or 
severe. 

(b)  The examiner should note 
whether the veteran's right ankle 
and his right knee exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If 
feasible, the examiner should 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make such a determination, 
it should be so indicated in the 
record.  Note, both the right knee 
and ankle should be discussed 
separately.  

(c)  The examiner should note 
whether pain significantly limits 
functional ability during flare-ups 
or when the right knee or ankle is 
used repeatedly over a period of 
time?  (The right knee and ankle 
should be discussed separately.)  
These determinations must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  If 
the examiner is unable to make such 
determinations, it should be so 
indicated on the record.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disability has been provided by the 
examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, correspondence informing him 
of the date and place of the examination 
and of the consequences of failing to 
appear for the examination should be 
included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

